Title: To Thomas Jefferson from William Short, 9 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 9. 1791.

The King postponed going to open the assembly until the day before yesterday. He then went and delivered the speech which you will find in the gazette inclosed. It was well received by all the spectators and by much the greater part of the members of the assembly.
During the two days that passed between the assembly’s being formed and the King’s going there some circumstances passed which merit attention as indicative of the opinion of Paris which must always have much influence on that of the Kingdom in general. The assembly passed a decree changing the ceremonial adopted by their predecessors for receiving the King. By it he was to have a fauteil in the assembly without fleurs de lys &c. This decree was astonishingly ill recieved by the people out of doors and particularly the crowds in the Palais Royale. They considered it as designed to disgust the King who has lately become popular and their expressions of discontentment were so loud that the assembly the next morning repealed it. Such of the members as had supported the decree are considered for the most part as disturbers of the peace and many of them have been insulted by the garde nationale. As one of these scenes took place in the assembly room a few minutes before the session commenced it was denounced to the assembly. The officer of the garde nationale who had offered the insult desired to be heard at the bar of the house in his justification, which was allowed and thus the matter ended.
The King was firmly decided not to go to the assembly if the decree had not been repealed. This shews that he counts sufficiently on the garde nationale and people of Paris, to act independently of and balance the assembly. If confined within proper bounds this will be a great advantage for the constitution in limiting the transgressions of the assembly.
They are now engaged in forming their plan of proceeding and will name committees as the former assembly did. The several ministers are to tender them an account of the present state of their departments which will comprehend the internal and external affairs of the Kingdom. This will take place in eight or ten days. M. de Montmorin informed them in general terms that answers had not yet been received to the King’s notification to the several powers of his acceptance of the constitution and determination to support it.

The Princes continue to act as before this acceptance and hold out to their followers certain hopes of foreign interference. Numbers of the nobility, clergy and other discontented go and join them in consequence thereof. The Empress of Russia has made them a present of money; some say two millions of livres, but there are many reasons to believe that it is less. This as well as the other marks of her support were during the imprisonment of the King. Time alone can shew what changes in the dispositions of foreign cabinets will be effected by the change in the King’s situation.
The Marquis de la fayette resigned yesterday his command of the garde nationale. I inclose you a letter which he addressed to them on the occasion. They are now to be commanded alternately by the six commandants of division. He goes this morning to Chavelle where he will stay some days and from thence go to his estate in Auvergne to spend there the winter unless called away by a command in the army.
I inclosed you in my letter of the 6th inst. (private) sent by the way of Havre my account from July 1. 90. to July 1. 91.—I omitted in that letter to explain the article of 700₶ 10s. paid for printing and distributing the pamphlet on tobacco. I explained it in one of my letters I think from Amsterdam.—Before going there I authorised Brissot de Warville who was then supposed to have much influence on Mirabeau, to distribute to the members of the assembly a feuille volante when the subject of tobacco should come on in order to explain it to them.—Under that authorisation and against my intention he had a pamphlet printed and distributed 2000 copies. As I was then absent I did not know of it until it was too late and of course I thought it better to repay his disbursements than to object to them in that stage of the business.
Whilst the assembly were deliberating on the reform of their mint several propositions were submitted to them and among the rest those which you will see in the memoire inclosed of which I have had a copy taken. They were made by Bolton of Birmingham. I know not why he refused to join his name, but he exacted secrecy of the committee. His plan was not adopted. I have learned lately that Drost and he differed. They speak ill of each other and Bolton particularly of Drost’s machine although Drost says it is used by him (Bolton) in the copper he has struck.—Drost assures me he shall be ready to go the next spring. I find him however exceedingly dilatory.
I have this moment recieved a packet from you containing four news papers, the latest of the 13th. of August, without any letter.  The packet was sent to me by the penny post. I know not how it came to Paris.—I am my dear Sir, most affectionately, yours,

W: Short


P.S. I send you the plan of public instruction reported to the national assembly and a valuable work on the balance of French commerce taken from authentic and official papers. I think they are proper for public use and are destined for your department or that of the treasury as you may see fit. You will have received also with the last newspapers a pamphlet on the commerce of the French islands.

